931 F.2d 54Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re David Frank BAGGULEY, Petitioner.
No. 91-8014.
United States Court of Appeals, Fourth Circuit.
Submitted April 8, 1991.Decided April 26, 1991.

On Petition for Writ of Mandamus.
David Frank Bagguley, petitioner pro se.
PETITION DENIED.
Before MURNAGHAN, SPROUSE and NIEMEYER, Circuit Judges.
PER CURIAM:


1
David Bagguley brought this mandamus petition seeking an order directing the district court to rule on his motion for reconsideration.  Because the motion had been pending with the district court for only three months at the time of filing of the petition, we find that there has been no undue delay.  Therefore, although we grant leave to proceed in forma pauperis, we deny the petition.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid the decisional process.


2
PETITION DENIED.